Citation Nr: 0731653	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO. 01-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury, to include degenerative joint disease.

2. Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1937 until 
November 1938; from January 1940 until August 1945; from 
December 1945 until April 1947 and from October 1948 until 
May 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.

The Board previously considered this appeal in November 2003 
and remanded the claim for additional development. The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought. The 
veteran appealed the claim to the Board which continued the 
denial of benefits in a March 2006 decision. The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (CAVC) and in an Order dated in July 
2007, CAVC granted a Joint Motion for Remand submitted by the 
parties in the case and vacated the Board's March 2006 
decision with respect to the veteran's claim for entitlement 
to service connection for residuals of a back injury. The 
terms of the Joint Motion for Remand were incorporated by the 
Court in its order, and are thus binding upon VA, including 
the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Having considered the joint motion for remand in light of the 
record, the Board finds that this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. The 
Joint Motion for Remand indicated that VA failed to fulfill 
the duty to assist by providing an adequate VA examination.

Specifically, the Joint Motion for Remand indicated the 
August 1999 VA examination was inadequate for rating purposes 
as it failed to consider service medical records that 
reflected complaints of a back condition. See 38 C.F.R. 
§ 4.56; Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
Although subsequent VA examinations in March 2005 and June 
2005 indicated the claims file was reviewed, neither 
examination is sufficient for rating purposes. Specifically, 
the March 2005 examination failed to include a rationale for 
its findings and the June 2005 VA examination declined to 
provide an etiology of the disability. See 38 C.F.R. § 4.2 
(If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).

Under these circumstances, the Board is of the opinion that 
the veteran should be afforded an additional VA examination 
that includes a complete and accurate review of all records 
associated with the claims file, including the veteran's 
service medical records, and express an opinion as to the 
etiology of the residuals of a back injury, to include 
degenerative joint disease.

Concerning the claim of entitlement to a total disability 
rating based upon individual unemployability, the record 
reflects that after the veteran received notice of January 
2007 and April 2007 rating decisions that denied TDIU, the 
veteran expressed disagreement with the rating decisions in 
February 2007and May 2007. The claims file does not contain 
any Statement of the Case (SOC) for the claim for entitlement 
to TDIU. The Board must therefore remand that issue for the 
issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 
240 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the veteran a 
comprehensive medical examination of the 
spine, to be conducted by a qualified 
physician, and accompanied by any clinical 
testing deemed appropriate by the 
examiner. The claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand. The examiner should review all 
pertinent records associated with the 
claims file, particularly the service 
medical records and post service medical 
records pertaining to the veteran's lower 
back. Specifically, the examiner must 
address the following:

a.	Whether the inservice lumbar concussion 
in December 1944 or the lumbosacral strain 
in March, May and July 1960 caused or 
contributed to any current disability or 
post service continuity of symptomatology?

b.	The examiner should review the post 
service medical records referring to 
degenerative joint disease or any other 
lumbar spine condition and express an 
opinion as to whether any condition 
existed and was manifested to a 10 percent 
degree of disability within one year of 
separation of service?

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2. The RO/AMC should re-examine the 
veteran's claim pertaining to TDIU. If no 
additional development is required, the RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2007), unless the 
matter is resolved by granting the benefit 
sought, or by the veteran's withdrawal of 
the NOD. If, and only if, the veteran 
files a timely substantive appeal, should 
the issue be returned to the Board.

3. The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



